IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EX REL. ANTONIO BUNDY,                  : No. 82 EM 2015
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
BARBARA A. CERMELE,                     :
PROTHONOTARY OF CITY OF                 :
PHILADELPHIA,                           :
                                        :
                   Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.